Title: To Thomas Jefferson from Bishop James Madison, 3 July 1804
From: Madison, Bishop James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Williamsburg July 3d. 1804—
               
               I have often regreted, that I parted with the Instrument, which you mention; & which would have been so convenient in the very useful work you have in View. Cap. Hutchins prevailed upon me to let him have it in the year 84. I intended to have procured one more perfect in it’s Construction; & this Summer have given Directions for that Purpose. I have been anxious to obtain one as a travelling Companion this Fall, in order to ascertain the Latitude of some particular Places in Virginia; & supposed such an Instrument might be procured in N. York, or Philadelphia. In Case of a Disappointment, I had some Thoughts of seperating the common Hadley’s Quadrant into convenient Pieces, which might be united by Slides, or other Means, when it was required for Use.—I am satisfied an ingenious Mechanic would render one very portable in this Way, whilst the Accuracy of the Instrument would be but little impaired.—
               Had the Instrument remained in my Possession, I should certainly have taken great Pleasure in forwarding it, without Delay.
               I am Dr Sir, with sincere Respect & Esteem Yr. Friend & Servt
               
                  
                     J Madison
                  
               
            